Citation Nr: 0944550	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-25 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen service connection for the cause of the Veteran's 
death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Romeo A. Castillo, Sr.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the Armed Forces of 
the Philippines, a division of the United States Army Forces 
in the Far East, from December 1941 to January 1943, and from 
August 1945 to February 1946.  He died in September 1994.  
The appellant (also referred to as the claimant) was the 
Veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which reopened the 
appellant's claim for service connection for the cause of 
death, and denied the claim on the merits.

The appellant requested a Travel Board hearing in conjunction 
with her appeal.  A Travel Board hearing was held in July 
2009 in Manila, Republic of the Philippines.  A transcript of 
that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (9).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In a final rating decision issued in February 2004, the 
RO denied the appellant's claim for entitlement to service 
connection for the cause of the Veteran's death, finding that 
the evidence did not establish a relationship between any of 
the causes of the Veteran's death and his service.

2.  Evidence received since the February 2004 rating decision 
regarding the Veteran's cause of death includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact of nexus to service 
that is necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for a the Veteran's cause of death.

3.  The Veteran died in September 1994, and his death 
certificate lists as the cause of death cardiac arrest, 
secondary to pulmonary tuberculosis.

4.  At the time of his death, the Veteran was not in receipt 
of any service-connected compensation benefits; he was not 
service connected for pulmonary tuberculosis.

5.  A service-connected disability did not cause or 
substantially and materially contribute to the Veteran's 
death, nor did any service-connected disability hasten the 
Veteran's death.

6.  The pulmonary tuberculosis that was a secondary cause of 
the Veteran's death was not related to service.




CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the Veteran's death was previously denied in 
February 2004; she did not perfect a timely appeal, and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence to reopen the appellant's claim 
for service connection for the cause of the Veteran's death 
has been received, and the appellant's claim for service 
connection for cause of the Veteran's death is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156 (2009).

3.  The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the appellant was provided notice concerning her request to 
reopen the previously-denied claim for service connection for 
the cause of the Veteran's death in a September 2007 form.  
This notice provided the criteria for reopening the claim, 
including the fact that the appellant had to submit new and 
material evidence, and defined "new" and "material" 
evidence.  The appellant was informed that her claim was 
previously denied because the evidence submitted was not 
sufficient to establish a relationship between any of the 
causes of the Veteran's death and the Veteran's service.  She 
was also informed of the criteria for establishing service 
connection for the cause of the Veteran's death.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Thus, this 
notice fully addressed all VCAA requirements concerning the 
appellant's request to reopen her claim for service 
connection for the cause of the Veteran's death.

VA's duty to assist the claimant in the development of the 
claim includes assisting the claimant in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records.  The appellant has submitted 
private treatment records, an affidavit from two of the 
Veteran's friends, and her own statements.  VA provided the 
appellant an opportunity to set forth her contentions during 
a Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  

VA submitted the X-ray films, allegedly taken of the 
Veteran's chest in January 1946, to an examiner for an 
opinion as to the sex and age of the person X-rayed, as well 
as the age of the film, and whether a diagnosis could be made 
based on the film.  The examiner returned an opinion that the 
X-ray film was unsuitable for making those determinations.  
The Board finds that VA is not required to provide any 
additional assistance with regard to the X-ray film because 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2); 
Daves v. Nicholson, 21 Vet. App. 46 (2007).  As discussed in 
detail below, the accompanying X-ray report is from a Dr. 
Serrano, Jr., who was not licensed to practice medicine until 
1992, nearly fifty years after the X-ray was allegedly taken.  
Therefore, the Board has found that the X-ray and 
accompanying report are not sufficiently credible to be 
considered in support of the appellant's claim.  Further 
examination and opinion related to the X-ray would not assist 
in substantiating the appellant's claim.

The appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained; hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The VA Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
to reopen in this case was filed in September 2007.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
received) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Here, the RO last denied service connection for the cause of 
the Veteran's death in February 2004.  The RO based its 
denial on the finding that new and material evidence had not 
been presented since the December 2001 denial of service 
connection for the cause of the Veteran's death.  The 
December 2001 rating decision indicated that service 
connection for the cause of the Veteran's death was denied 
because there was no evidence relating the Veteran's 
tuberculosis to his service.  

Since the February 2004 rating decision, the RO has received 
evidence supporting the appellant's claim.  In October 2006, 
the appellant submitted an affidavit from two friends of the 
Veteran, who related that the Veteran told them that while he 
was held as a prisoner of war during his active duty, and 
that he became sick due to lack of food, poor shelter, and 
clothing that did not protect him from the weather.  

The appellant submitted her own statements that the Veteran 
began coughing up blood during his time on active duty, and 
that this symptomatology continued until his death.  At the 
July 2009 Travel Board hearing, she alleged that the Veteran 
regularly had a fever and spat blood.

The appellant submitted an X-ray report, completed by a "Dr. 
Eduardo J. Seranno, Jr." in April 2008 which included a 
January 12, 1946 diagnosis of chronic pulmonary tuberculosis, 
based on findings of pulmonary fibrosis in both lungs and 
pulmonary emphysema.

Assuming the credibility of the additional evidence, the 
appellant has submitted new and material evidence, and the 
claim for service connection for the cause of the Veteran's 
death must be reopened.  The evidence relates to an 
unestablished fact necessary for service connection: 
relationship between the Veteran's tuberculosis and his time 
on active duty.  Therefore, the Board finds that the 
appellant's previously-denied claim for service connection 
for the cause of the Veteran's death must be reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Service Connection for the Cause of Death

According to VA law, when a Veteran dies from a service-
connected disability, VA shall pay dependency and indemnity 
compensation to such Veteran's surviving spouse.  38 U.S.C.A. 
§ 1310.

Service connection may be established on a direct basis for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain diseases may be presumed to have been 
incurred in service, if they become manifest to a degree of 
ten percent or more within the applicable presumptive period, 
and specific threshold requirements are met.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, 
a disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the Veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

Here, the cause of death identified on the Veteran's death 
certificate is cardiac arrest, with the contributory cause of 
pulmonary tuberculosis.  

A review of service treatment records reveals no diagnosis of 
or complaints related to the Veteran's cardiovascular system 
or tuberculosis.  A September 1946 report of the Veteran's 
service separation examination showed that his lungs and 
cardiovascular systems were "normal."  The service examiner 
took X-rays of the Veteran's chest and found that the results 
showed a "healthy chest."

A January 2001 letter from Dr. E.M.M. of the Philippine 
Tuberculosis Society indicated that the Veteran was treated 
at the Quezon Institute between 1975 and 1980 for 
tuberculosis.  

A February 2001 letter from Dr. D.V.V. of the Lung Center of 
the Philippines related that the Veteran was treated at the 
Lung Center during the first week of September 1994, just 
prior to his death.  

In a January 2004 letter, the appellant alleged that the 
Veteran was diagnosed with pulmonary tuberculosis while in 
the military, but refused to divulge the diagnosis because 
public knowledge of the disease would have damaged his 
reputation.

In October 2006, the appellant submitted an affidavit from 
two friends of the Veteran, V.N.L. and R.A.C., who related 
that the Veteran told them that while he was held as a 
prisoner of war during his active duty he became sick due to 
lack of food, poor shelter, and clothing that did not protect 
him from the weather.  The two individuals averred that, upon 
seeing the Veteran spit up blood, they told him to seek 
treatment at the Lung Center of the Philippines.

The appellant submitted an X-ray report, completed by a "Dr. 
Eduardo J. Seranno, Jr." in April 2008 which included a 
January 12, 1946 diagnosis of chronic pulmonary tuberculosis, 
based on findings of pulmonary fibrosis in both longs and 
pulmonary emphysema.  

Investigation by the Manila RO revealed that Dr. Eduardo J. 
Serrano, Jr. was not a licensed physician until July 1992.  
In July 2008, after being informed of the discrepancy between 
the X-ray report bearing the January 1946 date and the date 
that Dr. Serrano, Jr. was licensed to practice medicine, the 
appellant submitted a letter in which she stated that the X-
ray report had been given to her by her relatives, and that 
the doctor was actually Dr. Eduardo J. Serrano, Sr., rather 
than Dr. Eduardo J. Serrano, Jr.

The alleged January 1946 X-ray film was submitted to a VA 
examiner with the request that the examiner interpret the 
film to determine identifying characteristics of the person 
X-rayed, including sex and age, and to determine the age of 
the film and whether a diagnosis could be made based on the 
X-ray.  In February 2009, 
Dr. M.E.B. submitted a report indicating that the film was 
suboptimal for evaluation, and that there was no information 
indicating the name of the patient, age of the patient, or 
the date of the examination.

The RO made a finding in an April 2009 Supplemental Statement 
of the Case that Dr. Eduardo J. Serrano, Sr. was not and had 
not been a registered physician.

The appellant testified at a July 2009 Travel Board hearing 
that she had been living with the Veteran since the time of 
World War II, and that they had eight children together.  The 
appellant stated that in 1946 she went with her husband to 
Dr. Serrano because the Veteran had been spitting up blood.  
She said Dr. Serrano treated the Veteran for pulmonary 
tuberculosis.  The appellant stated that Dr. Serrano died in 
1975, and she got the X-ray film and report from his office 
in 1994 after her husband's death; she explained that she was 
able to get the records because Dr. Serrano's daughter had 
kept the doctor's office as it was when he died.  According 
to the appellant, the Veteran saw Dr. Serrano twice, but the 
Veteran's tuberculosis was so severe that the doctor could 
not help him.  The appellant testified that the Veteran 
regularly had a fever and spat blood from his separation from 
service in 1946 to his death in 1994.  

As discussed above, although the Veteran's death was not 
caused by a service-connected disability, his surviving 
spouse could be entitled to a grant of service connection for 
the cause of the Veteran's death if a disease incurred on 
active duty was a factor in the Veteran's death.  The 
evidence in this case, however, does not support such a 
finding.

Initially, there is no evidence that the Veteran was ever 
diagnosed with a cardiovascular condition that could be 
associated with the cardiac arrest that was the primary cause 
of death, either during service or at anytime thereafter.  
The only evidence the appellant has presented in attempting 
to substantiate her claim is relevant to the Veteran's 
tuberculosis.  Thus, there is no evidence of an underlying 
heart condition or cardiovascular disease, and thus no 
reasonable basis for a granting of the appellant's claim for 
service connection for the cause of death on that basis.

As to the Veteran's tuberculosis, the Board finds that the X-
ray report allegedly made by either Dr. Serrano, Jr. or Dr. 
Serrano, Sr. in January 1946 is not authentic.  It could not 
have been completed by Dr. Serrano, Jr., whose name is at the 
top and bottom of the report, because Dr. Serrano, Jr. was 
not a licensed physician until July of 1992.  Also, it could 
not have been made by a "Dr. Serrano, Sr.," because there 
is no record of a Dr. Serrano, Sr. on the official record of 
physicians.  X-rays taken in conjunction with the Veteran's 
separation examination in September 1946 show a normal chest; 
these reliable X-rays further undermine the credibility of 
the X-rays allegedly taken during active duty by a Dr. 
Serrano, Sr., because there was no evidence of tuberculosis 
eight months after the alleged January 1946 X-rays.

The appellant has submitted lay evidence that the Veteran's 
condition began during service and continued to his death.  
The Board finds, however, that it cannot rely on the 
appellant's testimony and statements regarding the Veteran's 
diagnosis, treatment, and symptomatology.  As provided by 38 
U.S.C. § 1154(a), VA is required to give "due 
consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  The 
appellant is competent to report the presence of a condition 
during service, post-service continuity of symptomatology, 
and, in some cases, evidence of a nexus between the present 
disability and the post-service symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-09 (2007).  

Competency, however, is not the only consideration; the 
evidence must also be credible.  The Board has a duty to 
address the credibility and weight to be given to the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also See Smith v. Derwinski, 1 Vet. App. 235, 
237-38 (1991) (holding that the Board has a duty to assess 
the credibility of the evidence of record); Cartright v. 
Derwinski, 2 Vet. App. 24, 26 (1991) (holding, in a case in 
which the appellant presented lay testimony of post-service 
continuous symptoms of asthma, that the Board must analyze 
the credibility and probative value of the lay evidence, 
including testimony, and offer reasons or bases for the 
rejection of such lay evidence).  Thus, although the 
appellant is competent to testify as to things that she 
witnessed that do not require medical knowledge, such 
evidence carries no weight if it is not credible.  

In this case, the appellant's testimony and other statements 
that the Veteran was diagnosed with tuberculosis in 1946, and 
that he demonstrated symptomatology from 1946 until his death 
in 1994, is not credible.  Her credibility is undermined 
because her statement that she and the Veteran visited Dr. 
Serrano, Sr. in 1946 is unlikely, as there is no official 
record of a Dr. Serrano, Sr.  Further, her testimony lacks 
credibility because she submitted an X-ray report dated 
January 1946, which was signed by a Dr. Serrano, Jr., who was 
not registered as a physician until 1992, and she continued 
to claim the report was authentic.  The X-rays taken in 
September 1946 show the Veteran to have a "healthy chest," 
which contradicts her statements that the Veteran was sick 
ever since separating from service.

The only other evidence suggesting that the Veteran was sick 
during service is the October 2006 affidavit of V.N.L. and 
R.A.C. that indicated that the Veteran became sick while he 
was held as a prisoner of war during active duty.  This 
affidavit does not suggest that the Veteran was diagnosed 
with tuberculosis at any time during service or shortly 
thereafter.  Rather, the affidavit appears to suggest that 
the first time they ever saw the Veteran spit up blood was 
shortly before he sought treatment at the Lung Center of the 
Philippines, the medical facility at which the Veteran was 
treated in September 1994.

The Board therefore finds that there is no credible evidence 
that the Veteran was diagnosed with or treated for 
tuberculosis during service.  The first credible evidence of 
a diagnosis of tuberculosis is Dr. E.M.M.'s January 2001 
letter indicating that the Veteran was treated at the Quezon 
Institute from 1975 to 1980 for tuberculosis.  The lengthy 
period between 1946 and 1975 without treatment is evidence 
against a finding of continuity of symptomatology, and it 
weighs heavily against the claim that the Veteran may have 
had tuberculosis since service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (the 
absence of medical treatment of the claimed condition for 
many years after service may be one factor to consider and 
weigh against service incurrence).  

Thus, the Board acknowledges that tuberculosis was diagnosed 
in the Veteran's lifetime, but the evidence clearly indicates 
that no medical professional has ever linked tuberculosis, 
first diagnosed decades after service, to any aspect of the 
Veteran's period of service.  As the Veteran was not 
diagnosed with tuberculosis or a cardiovascular disease while 
in service, and no medical professional has linked the 
Veteran's tuberculosis to service, the evidence does not 
support a finding of service connection for the cause of 
death on a direct basis.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303; see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Tuberculosis is a chronic disease for which presumptive 
service connection is warranted if the disease was diagnosed 
within the first three post-service years.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In the Veteran's case, he was not 
diagnosed with tuberculosis until 1975, more than 25 years 
after service and well outside any applicable presumptive 
period for chronic diseases.  38 C.F.R. § 3.307(a)(3).  Thus, 
service connection for the cause of the Veteran's death is 
also not warranted on a presumptive basis.

In short, tuberculosis was not shown during service or for 
years thereafter; and the tuberculosis first diagnosed in 
1975 has not been related by competent medical evidence to 
any aspect of the Veteran's period of service.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the claim for service connection for the cause of 
death, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, service 
connection for the cause of the Veteran's death is reopened.

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


